

Exhibit 10.3
Form of Project 600 Program Award Agreement
PERFORMANCE AWARD UNDER
SIX FLAGS ENTERTAINMENT CORPORATION
LONG-TERM INCENTIVE PLAN
Award
•
Eligibility: On the terms set forth below, Participant will be granted a Project
600 Award on the Grant Date after the Company achieves $600 million of Modified
EBITDA in the 2015, 2016, 2017 or 2018 calendar year (“Target EBITDA”) provided
such Participant (i) must be employed by the Company or an Affiliate on the
first day of the calendar year immediately following the calendar year during
which such Target EBITDA is achieved or (ii) must be employed by the Company or
an Affiliate on the Project 600 Change in Control, as defined below (“Project
600 Change in Control”) or have had such employment terminated in anticipation
of the Project 600 Change in Control.

•
Target Award: The number of Shares included in the Participant’s Project 600
Award if the Target EBITDA is achieved for the first time in calendar year 2017
and there has been no Early Achievement Award or Partial Achievement Award will
be equal to _________Shares (“Target Award”). The number of Shares included in
the Participant’s Project 600 Award if the Target EBITDA is achieved for the
first time in calendar year 2018 and there has been no Early Achievement Award
or Partial Achievement Award will be equal to 50% of the Target Award.

•
Early Achievement Awards:

- 2015: If Target EBITDA is achieved in calendar year 2015, the Target Award is
increased by 35% and a grant of _________ [135% x Target Award] Shares will be
made on the Grant Date. No additional grants of Shares under this Performance
Award would be made.
- 2016: If Target EBITDA is achieved in calendar year 2016 and there was no 2015
Partial Achievement Award, the Target Award is increased by 15% and a grant of
_________ [115% x Target Award] Shares will be made on the Grant Date. No
additional grants of Shares under this Performance Award would be made.
•
Partial Achievement Awards:

- 2015: If $575 million of Modified EBITDA but not Target EBITDA is achieved in
calendar year 2015, a grant of _________ [75% x 135% x Target Award] Shares
(“2015 Partial Achievement Award”) will be made on the Grant Date.
The excess by which the Modified EBITDA for calendar year 2015 exceeds $575
million is referred to as “Excess 2015 Modified EBITDA”.
- 2016: A “2016 Partial Achievement Award” is:
If no 2015 Partial Achievement Award was earned, then if $575 million of
Modified EBITDA but not Target EBITDA is achieved in calendar year 2016, a grant
of _________ [75% x 115% x Target Award] Shares (“2016 Partial Achievement
Award”) will be made on the Grant Date.
If a 2015 Partial Achievement Award was earned, then if Modified EBITDA in
calendar year 2016 equals or exceeds (i) $575 million less (ii) the Excess 2015
Modified EBITDA, a grant of _________ [25% x 115% x Target Award] Shares will be
made on the Grate Date. No additional grants of Shares under this Performance
Award would be made.
The excess by which the Modified EBITDA for calendar year 2016 exceeds $575
million is referred to as “Excess 2016 Modified EBITDA”.
- 2017: A “2017 Partial Achievement Award” is:

 

--------------------------------------------------------------------------------



If neither a 2015 Partial Achievement Award nor a 2016 Partial Achievement Award
was earned, then if the Modified EBITDA in calendar year 2017 equals or exceeds
$575 million of Modified EBITDA but Target EBITDA is not achieved in calendar
year 2017, a grant of _________ [75% x Target Award] Shares will be made on the
Grant Date.
If a 2016 Partial Achievement Award was earned but no 2015 Partial Achievement
Award was earned, then if Modified EBITDA in calendar year 2017 equals or
exceeds (i) $575 million less (ii) the Excess 2016 Modified EBITDA, a grant of
_________ [25% x Target Award] Shares will be made on the Grant Date. No
additional grants of Shares under this Performance Award would be made.
If a 2015 Partial Achievement Award was earned but no 2016 Partial Achievement
Award was earned, then if Modified EBITDA in calendar year 2017 equals or
exceeds (i) $600 million less (ii) the Excess 2015 Modified EBITDA, a grant of
_________ [25% x Target Award] Shares will be made on the Grant Date. No
additional grants of Shares under this Performance Award would be made.
Grant Date
•
The grant date of any Project 600 Award will be the date of the Compensation
Committee’s certification of the achievement of the Modified EBITDA required for
the applicable Target Award, Early Achievement Award or Partial Achievement
Award after completion of the Audit Committee’s review of the Company’s audited
financial statements for the applicable calendar year. Such certification and
grant shall occur during the calendar year following the calendar year during
which the requisite Modified EBITDA was achieved. To receive a grant of Shares
under the Project 600 Award based on Modified EBITDA for 2015, 2016, 2017 or
2018 (but not based on the Project 600 Change in Control Date, as defined
below), the Company must have a profit for at least one of the 2015, 2016, 2017
or 2018 calendar years. To receive any grant of Shares under the Project 600
Award, unless otherwise determined by the Compensation Committee, the
Participant (i) must be employed by the Company or an Affiliate on the first day
of the calendar year immediately following the calendar year during which the
requisite Modified EBITDA was achieved or (ii) must be employed by the Company
or an Affiliate on the Project 600 Change in Control Date, or have had such
employment terminated in anticipation of a Project 600 Change in Control Date.

Project 600
Change in Control
•
Upon a Project 600 Change in Control, Participant shall earn the number of
Shares Participant would have earned if the Target EBITDA had been earned in the
calendar year of the Project 600 Change in Control; provided, however, for
purposes of calculating an Early Achievement Award, unless the Target EBITDA had
already been achieved in the calendar year of the Project 600 Change in Control
prior to such Project 600 Change in Control, only the Target Award shall be
earned as an Early Achievement Award upon a Project 600 Change in Control. In
addition, in the event of a significant transaction not expressly covered by the
definition of Project 600 Change in Control, the Board shall, in its discretion,
make appropriate awards and/or adjustments to award criteria to reflect any such
transaction. For purposes of this Project 600 Award, Project 600 Change in
Control has the same meaning as the definition of Change in Control set forth in
the Long-Term Incentive Plan.

Modified
EBITDA
•
Modified EBITDA has the meaning contained in the notes to the financial
statements filed with the Company’s quarterly earnings releases, subject to
potential adjustments by the Compensation Committee as set forth in the
following sentence. In the event of acquisitions, dispositions, extraordinary or
other unusual or one-time transactions and other events set forth in Section
9(d)(ii) of the Long-Term Incentive Plan, the Compensation Committee, in
consultation with the Audit Committee, shall equitably adjust the applicable
Modified EBITDA level(s) necessary to earn an Early Achievement Award, Partial
Achievement Award and Target Award.

Other

 

--------------------------------------------------------------------------------



•
Whether a Partial Achievement Award is earned for any calendar year shall be
determined prior to whether a Target Award or Early Achievement Award is earned
for such calendar year. The Target Award may be earned only if no Partial
Achievement Award or Early Achievement Award was earned in any calendar year.
For the sake of clarity, if (i) the Target EBITDA has been achieved in any of
2015 or 2016, no additional grants of Shares under this Performance Award would
be made after such Early Achievement Award, (ii) there has been a 2016 Partial
Achievement Award, the number of Shares that will be issued upon achievement of
the Target EBITDA in 2017 shall be determined pursuant to the rules applicable
to 2017 Partial Achievement Awards, (iii) a 2016 Partial Achievement Award is
earned but no 2017 Partial Achievement Award is earned, no additional grants of
Shares under this Performance Award would be made after such 2016 Partial
Achievement Award, or (iv) a 2017 Partial Achievement Award is earned, no
additional grants of Shares under this Performance Award would be made after
such 2017 Partial Achievement Award.

•
In the event of any extraordinary transaction following the date of this
Performance Award and prior to the last possible issuance of any Shares, the
Compensation Committee shall equitably adjust the Performance Award as it deems
appropriate to preserve the value of the Performance Award to the Participant
and the intended purpose of the Performance Award; provided that,
notwithstanding anything to the contrary contained herein, in the event of a
Project 600 Change in Control or other extraordinary transaction, the
Compensation Committee may terminate and cancel this Performance Award by
payment of cash in an amount equal to the Fair Market Value of Shares that would
have been paid upon a Project 600 Change in Control.

•
The terms of this Performance Award supersede any applicable employment or other
agreement provision which might be construed to vary the terms set forth in this
Performance Award or otherwise entitle the Participant to a Target Award, Early
Achievement Award or Partial Achievement Award other than on the terms set forth
in this Performance Award and the Participant waives any such provision as a
condition to receiving this Performance Award.

Dividend
Equivalent
Rights
•
Grant: In addition to the Shares that may be granted in accordance with the
preceding provisions (“Project 600 Performance Award”), the Company hereby
grants to Participant Dividend Equivalent Rights equal in number to the number
of Shares that will be granted to Participant under the Project 600 Performance
Award (including, without limitation, for any early or partial achievement).
Each Dividend Equivalent Right entitles the Participant to a payment in Shares
as specified below equal to the cash dividends declared on a Share on or after
_________ (“DER Grant Date”) through the date of grant of the Project 600
Performance Award, subject to the terms and conditions set forth in this
Performance Award and in the Long-Term Incentive Plan.

•
Vesting: No distributions with respect to Dividend Equivalent Rights shall be
made unless and until such Dividend Equivalent Rights shall have become vested.
Dividend Equivalent Rights shall vest on the dates Shares under the Project 600
Performance Award are granted (each, a “Vesting Date”).

•
Expiration: Unless earlier terminated in accordance with the terms and
provisions of the Plan or this Award and without limitation on the distributions
specified below with respect to vested Dividend Equivalent Rights, a Dividend
Equivalent Right shall expire and be cancelled immediately following the earlier
of (a) vesting of the Dividend Equivalent Right or (b) forfeiture or
cancellation of the Project 600 Performance Award.

•
Distributions: Upon the vesting of Dividend Equivalent Rights, the Participant
will be entitled to and promptly (and in no event later than 30 days after such
vesting) receive a number of Shares equal to:

(a)
the sum of all dividends declared and paid on a Share with a record date from
the DER Grant Date through, and including, the Vesting Date multiplied by the
number of Dividend Equivalent Rights vesting on such Vesting Date, divided by

(b)
the fair market value of a Share on such Vesting Date.


 

--------------------------------------------------------------------------------



To the extent that on the Vesting Date, dividends were declared but not yet paid
on a Share, the Participant will be entitled to and promptly (and in no event
later than 30 days after such payment date) receive a number of Shares equal to:
(a)
all such dividends declared on a Share from the DER Grant Date through and
including the Vesting Date but not paid until after the Vesting Date multiplied
by the number of Dividend Equivalent Rights that vested on such Vesting Date,
divided by

(b)
the fair market value of a Share on the date such dividends are paid to
stockholders of the Company.

Notwithstanding the foregoing, no fractional Shares shall be issued; the
calculation of Shares to be delivered shall be rounded down to the next lowest
whole number and the value of any fractional Share shall be distributed to the
Participant in cash.
Stockholder
Approval
•
Participant understands and acknowledges that this Project 600 Performance Award
and corresponding Dividend Equivalent Rights within this Award to the extent
that such Award together with all other Project 600 Performance Awards and
corresponding Dividend Equivalent Rights under Awards under the Long-Term
Incentive Plan provides for the issuance of Shares that exceeds the number of
Shares available under the Long-Term Incentive Plan is contingent with respect
to the Participant’s pro rata share of such number of Shares in excess of those
available under the Long-Term Incentive Plan and subject to the receipt by the
Company of stockholder approval of an amendment to the Long-Term Incentive Plan
to increase the number of shares available under the Long-Term Incentive Plan
and, if such stockholder approval is not obtained by no later than by June 30,
2015, such portion of this Award reflecting the Participant’s pro rata portion
of such excess number of Shares that are not available under the Long-Term
Incentive Plan shall be null and void. The Compensation Committee shall
reasonably determine a Participant’s pro rata portion of such excess number of
Shares that are not available under the Long-Term Incentive and its
applicability to the Award and allocation between the Project 600 Performance
Award and Dividend Equivalent Rights.

Terms
•
The Project 600 Performance Award and the Dividend Equivalent Rights are subject
to the terms and conditions of the Long-Term Incentive Plan (except as modified
herein). All terms not otherwise defined in this Award have the meaning assigned
to them in the Long-Term Incentive Plan.


 